UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6882



JOHN PAUL TURNER,

                                               Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF SOCIAL SERVICES,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-360-R)


Submitted:   September 25, 1997            Decided:   October 21, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing this

action pursuant to 28 U.S.C.A. § 1915(e) (West Supp. 1997), denying

his motion for reconsideration, and denying his motion to amend his

complaint. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Turner v. Virginia Dep't of Soc.
Servs., No. CA-97-360-R (W.D. Va. June 16, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2